Case 1:17-cv-06493-RJS Document 46 Filed 03/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AKILAH HUGHES,
Plaintiff,
-against- Civ. Action No. 17-cv-6493 (RJS)
CARL BENJAMIN,
a/k/a Sargon of Akkad, et al.,
Defendants.

 

 

DECLARATION OF AKILAH HUGHES IN SUPPORT OF PLAINTIFE’S
OPPOSITION TO DEFENDANT’S MOTION FOR ATTORNEY’S FEES AND COSTS

Akilah Hughes, pursuant to 28 U.S.C. § 1746 hereby declares as follows:
1. Iam over 18 years of age, of sound mind, and otherwise competent to make this
Declaration. The evidence set out in the foregoing Declaration is based on my personal
knowledge.
2. Iam the Plaintiff in this action and I submit this Declaration in support of my opposition
to Defendant’s motion for attorney’s fees and costs.
3. Attached hereto as Exhibit A is a true and correct copy of snippets of the email
exchanges between the Defendant and I after requesting YouTube’s removal of the Secondary
Work.
4. Attached hereto as Exhibit B is a true and correct copy of a screen print showing

comments on my YouTube account from supporters of the Defendant in this lawsuit.

I declare under penalty of perjury that the foregoing is true and correct.
Case 1:17-cv-06493-RJS Document 46 Filed 03/04/20 Page 2 of 2

Executed on March 4, 2020 rt AD ey

Akilah Hughes
